                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

ERIN FISHER; RICHARD FISHER; AND ERIN FISHER,
AS NEXT FRIEND AND NATURAL MOTHER
OF MINOR CHILD, A.C.                                                                PLAINTIFFS

v.                                    NO. 2:19-CV-02034-PKH

JASON COOK; TARA KATUK MAC LEAN SWEENEY,
IN HER OFFICIAL CAPACITY AS ACTING ASSISTANT
SECRETARY–INDIAN AFFAIRS; BUREAU OF INDIAN
AFFAIRS; DAVID BERNHARDT, IN HIS OFFICIAL
CAPACITY AS ACTING SECRETARY OF THE INTERIOR;
AND CHEROKEE NATION OF OKLAHOMA,
A FEDERALLY– RECOGNIZED INDIAN TRIBE                                              DEFENDANTS

                         MOTION FOR ADMISSION PRO HAC VICE
                                 OF ADITYA DYNAR

        Pursuant to Local Rule 83.5(d), Plaintiffs Erin Fisher, Richard Fisher, and Erin Fisher, as

Next Friend and Natural Mother of Minor Child A.C., by and through the undersigned counsel,

move for the admission, pro hac vice, of the following attorney to represent them and appear and

participate on their behalf in this case:

        Aditya Dynar
        Arizona Bar No. 031583
        Scharf-Norton Center for
        Constitutional Litigation at the
        GOLDWATER INSTITUTE
        500 East Coronado Road
        Phoenix, Arizona 85004
        Telephone: (602) 462-5000
        Facsimile: (602) 256-7045
        litigation@goldwaterinstitute.org

        Mr. Dynar is a member in good standing of the bar of the State of Arizona, U.S. District

Court, District of Arizona, U.S. Court of Appeals for the D.C. Circuit, Fourth Circuit and Ninth

Circuit, and the United States Supreme Court. Mr. Dynar affirms that he will be subject to and
abide by the rules of this Court and also recognizes this Court’s jurisdiction over him on matters

of discipline. Plaintiffs have engaged the undersigned local counsel for this case.

       WHEREFORE, Plaintiffs Erin Fisher, Richard Fisher, and Erin Fisher, as Next Friend

and Natural Mother of Minor Child A.C. request the Court to grant the above-named counsel

permission to appear and participate pro hac vice in this action.

                                              QUATTLEBAUM, GROOMS & TULL PLLC
                                              111 Center Street, Suite 1900
                                              Little Rock, Arkansas 72201
                                              Telephone: (501) 379-1700
                                              Facsimile: (501) 379-1701
                                              cpekron@qgtlaw.com
                                              bford@qgtlaw.com


                                              By: Chad W. Pekron
                                                 Chad W. Pekron (2008144)
                                                 Brittany S. Ford (2018102)

                                              Attorneys for Plaintiffs




                                                 2
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

ERIN FISHER; RICHARD FISHER; AND ERIN FISHER,
AS NEXT FRIEND AND NATURAL MOTHER
OF MINOR CHILD A.C.                                                                 PLAINTIFFS

v.                              NO. - -- - - -- - --

JASON COOK; TARA KATUK MAC LEAN SWEENEY,
IN HER OFFICIAL CAP A CITY AS ASSISTANT SECRETARY-
INDIAN AFFAIRS; BUREAU OF INDIAN AFFAIRS;
DAVID BERNHARDT, IN HIS OFFICIAL CAP A CITY
AS ACTING SECRETARY OF THE INTERIOR; AND
CHEROKEE NATION OF OKLAHOMA                                                       DEFENDANTS

                              AFFIDAVIT OF ADITYA DYNAR

        I, Aditya Dynar, having first been duly sworn, and in support of the motion for admission

pro hac vice filed on my behalf, state the following:

        1.     My name is Aditya Dynar. I am a resident of the State of Arizona. I am admitted

to practice in and am a member in good standing of the bar of that State. My bar number is

031583.

        2.     I am also admitted to practice in the following federal courts: U.S. District Court

of Arizona, U.S. Court of Appeals for the D.C. Circuit, Fourth Circuit, and Ninth Circuit, and the

United States Supreme Court.

        3.     I have associated with the following attorneys, who reside in and are admitted to

practice in the State of Arkansas, and who are authorized to accept notices for the progress of the

case:




                                               A
             Chad W. Pekron
             Brittany S. Ford
             QUATTLEBAUM, GROOMS & TULL PLLC
             111 Center Street, Suite 1900
             Little Rock, Arkansas 72201
             Telephone: (501) 379-1700
             Facsimile: (501) 379-1701
             cpekron@qgtlaw.com
             bford@qgtlaw.com

        4.     I acknowledge that in practicing before this Court, I will be subject to all

disciplinary rules and procedures applicable to Arkansas lawyers.

        EXECUTED this 1st day of March 2019.




STATE OF ARIZONA                     )
                                     )ss.
COUNTY OF MARI COP A                 )

        SUBSCRIBED AND SWORN TO before me, a Notary Public, this 1st day of March
2019.


                                                    Notary Public
My Commission Expires:



        [SEAL]




                                                2
